Case 1:21-cv-06231-RBK-AMD Document 40 Filed 07/09/21 Page 1 of 1 PageID: 271




The Honorable Robert B. Kugler
United States District Court Judge
for the District of New Jersey
U.S. Courthouse
4th & Cooper Streets
Room 1050
Camden, New Jersey 08101

      Re:   Kendrick, et al. v. Grewal, et al.
            Docket No. 1:21-cv-06231

Dear Judge Kugler:

       This office represents Defendants Gurbir S. Grewal, Attorney General of New
Jersey and Patrick J. Callahan, Superintendent of the New Jersey State Police
(collectively, “Defendants”) in the above referenced matter. We write with the
consent of all counsel and pursuant to Local Civil Rule 7.1(d)(5). Defendants
respectfully request a one cycle adjournment of the motion day from July 19, 2021
to August 2, 2021. Under this schedule, Defendants’ reply to Plaintiffs’ opposition
to Defendants’ Motion to Dismiss will be due on July 26, 2021.

                                       Respectfully Submitted,

                                       GURBIR S. GREWAL
                                       ATTORNEY GENERAL OF NEW JERSEY

                                By:    /s/ Stephanie M. Mersch
                                       Stephanie M. Mersch
                                       Deputy Attorney General
